

116 S4336 IS: Reforming, Expanding, and Simplifying Investment for Local Infrastructure to Enhance our Neighborhoods and Towns Act
U.S. Senate
2020-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4336IN THE SENATE OF THE UNITED STATESJuly 28, 2020Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for the improvement of rural infrastructure in the United States, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Reforming, Expanding, and Simplifying Investment for Local Infrastructure to Enhance our Neighborhoods and Towns Act or the RESILIENT Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.TITLE I—Department of AgricultureSec. 101. Rural Partnerships Office.Sec. 102. Rural infrastructure partnerships.Sec. 103. Rural economic and community development.Sec. 104. Simplification of application process.TITLE II—Interagency CoordinationSec. 201. Rural Liaisons.Sec. 202. Interagency rural infrastructure task force.TITLE III—Other Departments and AgenciesSec. 301. Rural infrastructure financing flexibility.Sec. 302. Drinking water and wastewater infrastructure.Sec. 303. Solicitation of public comment on conducting water audits with REAC inspections.TITLE IV—AdministrationSec. 401. Effect of definition.Sec. 402. Authorization of appropriations.2.FindingsCongress finds that—(1)rural infrastructure, such as roads, water systems, and broadband, is in dire need of upgrade and repair;(2)rural areas face unique challenges when addressing infrastructure;(3)rural communities often lack staff with the necessary expertise to develop major infrastructure projects or to secure financing;(4)many rural projects struggle to attract regional support or private sector investment;(5)revenue sources, such as taxes or user fees, are limited in many rural areas;(6)13 percent of major rural roads are in poor condition, and more than 50 percent of rural bridges are considered to not be in good condition;(7)only 60 percent of counties nationwide have public transportation service, and over ¼ of those counties have very limited public transportation service;(8)many rural transit vehicles are still on the road despite being past their useful life, which can lead to costly repairs, unreliable service, and safety issues; (9)every day, nearly 6,000,000,000 gallons of treated drinking water are lost, an amount that could support 15,000,000 households;(10)without a full investment in water, by 2040, the cumulative impact from breakdowns in water supply, treatment, and wastewater capacity is estimated to cost manufacturers and other businesses $7,500,000,000,000 in lost sales and $4,100,000,000,000 in lost gross domestic product;(11)Federal agencies estimate that the cost of drinking water and wastewater infrastructure projects in rural communities will total almost $190,000,000,000 in the coming decades;(12)small water systems reaching fewer than 3,300 people serve only 8 percent of the population of the United States, but account for nearly 83 percent of reported funding needs;(13)Federal funding of water infrastructure was 63 percent of total capital spending in 1977, and was down to 9 percent in 2014;(14)nearly 1 in 3 rural residents lack access to basic broadband;(15)every dollar spent on infrastructure generates up to $2.50;(16)Federal, State, and local governments combined spent $440,500,000,000 on infrastructure in 2017, with less than 25 percent of that amount provided by the Federal Government;(17)fewer multidisciplinary Federal agency field staff has reduced the capacity of rural communities to navigate complex infrastructure projects;(18)lack of adequate infrastructure adversely impacts the efforts of rural communities to create jobs, stimulate economic growth, and diversify their economies; and(19)it is therefore in the national economic interest to assist rural communities in addressing their infrastructure needs.3.DefinitionsIn this Act:(1)InfrastructureThe term infrastructure means infrastructure for renewable or conventional energy production, electricity transmission, surface transportation, aviation, a port or waterway, a water resource project, drinking water or wastewater treatment, broadband, a pipeline, an elementary school or secondary school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), and an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).(2)RuralThe term rural means any area located outside—(A)an urbanized area, as determined by the latest available decennial census conducted under section 141(a) of title 13, United States Code; and(B)a community or town that has a population equal to or greater than 20,000 inhabitants.(3)Rural infrastructure projectThe term rural infrastructure project means a project for infrastructure in a rural area.IDepartment of Agriculture101.Rural Partnerships Office(a)EstablishmentSubtitle C of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6941 et seq.) is amended by adding at the end the following:237.Rural Partnerships Office(a)EstablishmentThe Secretary shall establish within the Department the Rural Partnerships Office.(b)DirectorThe Rural Partnerships Office shall be headed by a Director, who shall be appointed by the President.(c)FunctionsThe Secretary, acting through the Director of the Rural Partnerships Office, shall carry out—(1)subtitle I of the Consolidated Farm and Rural Development Act; and(2)such other technical assistance relating to rural infrastructure projects (as defined in section 3 of the Reforming, Expanding, and Simplifying Investment for Local Infrastructure to Enhance our Neighborhoods and Towns Act) as the Secretary determines to be appropriate..(b)Conforming amendmentSection 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following:(11)The authority of the Secretary to carry out the amendments made to this title by the Reforming, Expanding, and Simplifying Investment for Local Infrastructure to Enhance our Neighborhoods and Towns Act..102.Rural infrastructure partnershipsThe Consolidated Farm and Rural Development Act is amended by inserting after subtitle H (7 U.S.C. 2009cc et seq.) the following:IRural Infrastructure Partnerships385A.DefinitionsIn this subtitle:(1)InfrastructureThe term infrastructure has the meaning given the term in section 3 of the Reforming, Expanding, and Simplifying Investment for Local Infrastructure to Enhance our Neighborhoods and Towns Act.(2)RuralThe term rural has the meaning given the term in section 3 of the Reforming, Expanding, and Simplifying Investment for Local Infrastructure to Enhance our Neighborhoods and Towns Act.(3)Rural infrastructure projectThe term rural infrastructure project has the meaning given the term in section 3 of the Reforming, Expanding, and Simplifying Investment for Local Infrastructure to Enhance our Neighborhoods and Towns Act.(4)Rural LiaisonThe term Rural Liaison means a Rural Liaison designated under section 201(b)(1) of the Reforming, Expanding, and Simplifying Investment for Local Infrastructure to Enhance our Neighborhoods and Towns Act.(5)SecretaryThe term Secretary means the Secretary, acting through the Director of the Rural Partnerships Office.385B.Rural Partners Program(a)EstablishmentThe Secretary shall establish a Rural Partners Program (referred to in this section as the Program) to provide technical assistance to improve the delivery, financing, operations, and maintenance of rural infrastructure projects.(b)CoordinationIn carrying out the Program, the Secretary shall coordinate with—(1)technical assistance programs of the Department of Agriculture and the Environmental Protection Agency;(2)the Capacity Building for Affordable Housing and Community Development Program authorized under section 4 of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note; Public Law 103–120);(3)the rural and Tribal passenger transportation technical assistance program established under section 310B(c)(3)(B)(iv); and(4)any other technical assistance programs that may impact rural infrastructure projects, including programs operated by States.(c)Technical assistance providers(1)SelectionThe Secretary shall select, through a competitive process, not more than 5 organizations to provide to rural communities technical assistance under this section.(2)RequirementsTo be eligible for selection under paragraph (1), an organization shall—(A)provide technical assistance nationally; and(B)have the experience and capacity to provide technical assistance in each State, the Commonwealth of Puerto Rico, and the United States Virgin Islands.(d)Applications(1)Initial proposalTo be eligible to receive technical assistance under this section, a rural community (including a rural passenger transportation agency) shall submit to the Secretary an initial proposal containing a basic statement of—(A)a description of the technical assistance under subsection (e) being requested; and(B)how the technical assistance would improve rural infrastructure in the rural community.(2)Application assistanceThe Secretary shall coordinate with State offices of the rural development mission area to identify a point of contact who shall assist the rural community with the remainder of the application process.(3)RequirementsThe Secretary—(A)shall not require the initial proposal under paragraph (1) to contain any information not required under that paragraph; and(B)shall determine the requirements for the remainder of the application process.(4)ConsultationThe Secretary shall consult with the Rural Liaison for any relevant Federal agencies in reviewing applications under this subsection.(e)Eligible activitiesA technical assistance provider selected under subsection (c) may provide to a rural community the application of which is approved under subsection (d) technical assistance with—(1)infrastructure project planning;(2)asset management;(3)life-cycle accounting;(4)project delivery;(5)funding and financing;(6)regional coordination;(7)project affordability;(8)broadband predevelopment work; and(9)project oversight.(f)DurationThe Secretary shall assign a technical assistance provider selected under subsection (c) to a rural community the application of which is approved under subsection (d) for a period that is not longer than 2 years.(g)Onsite presence requiredPersonnel of a technical assistance provider shall be onsite in the rural community for a significant portion of the period under subsection (f), as determined by the Secretary.(h)ReportsA technical assistance provider shall submit to the Secretary and the Rural Liaison for any relevant Federal agencies quarterly reports describing the status of activities in each rural community to which the provider is assigned.385C.Rural infrastructure best practices clearinghouseThe Secretary shall establish an online clearinghouse of best practices specifically targeted to rural infrastructure project planning, asset management, life-cycle accounting, project delivery, funding and financing, regional coordination, affordability, and project oversight, including resources prepared by Federal agencies and external resources.385D.Predevelopment scoping grant program(a)In generalThe Secretary shall establish a predevelopment scoping grant program (referred to in this section as the program) to provide grants to assist rural communities in developing cost-effective rural infrastructure projects, with a particular focus on regionally coordinated or bundled projects.(b)ApplicationAn application for a grant under the program shall—(1)require only such documentation as is necessary to demonstrate the potential for a viable project; and(2)be submitted by the State, local, or regional governmental entity, or nonprofit entity with the ability to provide technical assistance across a State, with primary responsibility for the project.(c)LimitationA grant under this section shall be in an amount not greater than $150,000.385E.Rural Infrastructure Bundling Program(a)Definition of bundled projectIn this section, the term bundled project means 2 or more rural infrastructure projects of a local, regional, or State entity that are submitted in a single application and subject to a single procurement contract.(b)EstablishmentThe Secretary, in coordination with the Rural Liaisons, shall establish a Rural Infrastructure Bundling Program (referred to in this section as the Program) to improve the efficiency of rural infrastructure projects.(c)Applications(1)In generalThe Secretary shall solicit, on a rolling basis, letters of interest from local, regional, or State entities for bundled projects.(2)ContentsA letter of interest submitted by a local, regional, or State entity under paragraph (1) shall include a description of—(A)a bundled project concept;(B)likely funding sources; and(C)such other information as is necessary to determine whether the proposed project is unlikely to be completed but for assistance provided by the Program.(3)Review(A)In generalThe Secretary, State offices of the rural development mission area, and the Rural Liaison for any relevant Federal agencies shall review letters of interest submitted by local, regional, or State entities to determine whether to approve each bundled project for assistance under the Program.(B)ConsiderationIn reviewing letters of interest under subparagraph (A), the individuals and entities described in that subparagraph shall consider whether the proposed project is unlikely to be completed but for assistance provided by the Program.(d)Program assistanceThe Secretary, in coordination with the Rural Liaisons, shall provide to a local, regional, or State entity that is approved for assistance under the Program—(1)technical assistance with the development of a bundled project, including assistance with identifying appropriate financing; and(2)a grant to support project development and ongoing project management.(e)Cost thresholds(1)In generalFor purposes of the programs and laws described in paragraph (2), each rural infrastructure project that is included in a bundled project that is approved for assistance under the Program shall be considered a separate rural infrastructure project.(2)Programs and laws describedThe programs and laws referred to in paragraph (1) are—(A)water or waste disposal grants or direct or guaranteed loans under paragraph (1) or (2) of section 306(a);(B)rural water or wastewater technical assistance and training grants under section 306(a)(14);(C)emergency community water assistance grants under section 306A;(D)paragraphs (2)(C) and (5)(C) of section 603(b) of title 23, United States Code;(E)paragraphs (2)(B) and (5)(C) of section 5029(b) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908(b));(F)the program for national infrastructure investments (commonly known as the Better Utilizing Investments to Leverage Development (BUILD) discretionary grant program) authorized under title I of division L of the Consolidated Appropriations Act, 2018 (Public Law 115–141) or a subsequent appropriations Act; and(G)a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(f)Volume cap for private activity bondsA bundled project that is approved for assistance under the Program shall be exempt from the volume cap for private activity bonds under section 146(d) of the Internal Revenue Code of 1986.(g)Eligibility for rural infrastructure financing flexibilityExcept as provided in subsection (e), a bundled project that is approved for assistance under the Program shall be considered to be—(1)a rural infrastructure project for purposes of the TIFIA program (as those terms are defined in section 601(a) of title 23, United States Code); and(2)a rural project for purposes of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).(h)Federal permitting dashboardA bundled project that is approved for assistance under the Program shall be considered to be a covered project under title XLI of the FAST Act (42 U.S.C. 4370m et seq.).385F.ReportsThe Secretary shall publish on the website of the Rural Partnerships Office an annual report describing the activities of the Office, including—(1)the status of projects funded with grants provided by the Office;(2)activities conducted under the Rural Partners Program under section 385B;(3)private sector investment leveraged by those projects and activities; and(4)the activities of the Rural Infrastructure Bundling Program under section 385E..103.Rural economic and community developmentSection 306(a)(19) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(19)) is amended—(1)in subparagraph (A), by striking nonprofit corporations, and all that follows through federally recognized and inserting nonprofit corporations, rural passenger transportation facilities, Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and federally recognized; and(2)by adding at the end the following:(C)Priority for co-located facilitiesIn evaluating applications for grants under subparagraph (A), the Secretary shall give priority to a project that co-locates social services facilities or employment centers with passenger transportation facilities..104.Simplification of application process(a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Agriculture shall consider ways to simplify and streamline the application processes for programs of the Department of Agriculture that provide loans, grants, or other financing for rural infrastructure, including by—(1)issuing a notice in the Federal Register requesting public comment on ways to simplify and streamline those application processes; and(2)evaluating the application processes of other Federal agencies, such as the Economic Development Administration.(b)ReportNot later than 180 days after the date on which the period for public comment under subsection (a)(1) ends, the Secretary of Agriculture shall submit to Congress a report describing the actions carried out, if any, to simplify and streamline the application processes referred to in subsection (a).IIInteragency Coordination201.Rural Liaisons(a)PurposeThe purpose of this section is to establish Rural Liaisons to improve coordination and processes across Federal rural programs.(b)Designation(1)In generalEach Federal agency described in paragraph (2) shall designate a Rural Liaison within the office of the head of the Federal agency.(2)Federal agenciesThe Federal agencies referred to in paragraph (1) are—(A)the Department of Transportation;(B)the Department of Agriculture;(C)the Department of Housing and Urban Development;(D)the Small Business Administration;(E)the Department of Education;(F)the Department of Health and Human Services;(G)the Department of Commerce;(H)the Environmental Protection Agency;(I)the Corps of Engineers;(J)the Department of the Interior; and(K)any other Federal agency that provides financial assistance, including grants and credit assistance, to rural communities for activities related to rural infrastructure, as determined by the Secretary of Agriculture.(c)ResponsibilitiesA Rural Liaison designated under subsection (b)(1) shall—(1)(A)review regulations, guidance, and procedures of the agency of the Rural Liaison;(B)identify any of those regulations, guidance, or procedures that present a hardship for rural communities; and(C)recommend ways to streamline those regulations, guidance, and procedures;(2)serve as ombudsperson for rural communities working with the agency of the Rural Liaison to help address issues and resolve problems;(3)meet regularly with Rural Liaisons of other Federal agencies to coordinate efforts and identify ways to coordinate to support rural infrastructure needs; and(4)(A)advise the head of the agency of the Rural Liaison about rural issues; and(B)provide feedback to that head of the agency on the rural impacts of potential activities of the agency.202.Interagency rural infrastructure task force(a)In generalThe Secretary of Commerce shall establish a task force (referred to in this section as the task force) to examine ways to coordinate rural infrastructure programs and requirements across the Federal Government that support rural infrastructure development in order—(1)to maximize efficiency;(2)to leverage interagency resources; and(3)to simplify processes for rural applicants.(b)Membership(1)Federal members(A)In generalEach individual listed in subparagraph (C) shall designate a member of the agency in which the individual serves to serve on the task force.(B)QualificationsA member of the task force designated under subparagraph (A) shall hold a position in the agency of deputy secretary (or the equivalent) or higher.(C)Heads of agenciesThe individuals that shall each designate a member of the task force under subparagraph (A) are the following:(i)The Secretary of Commerce.(ii)The Secretary of Agriculture.(iii)The Secretary of the Interior.(iv)The Secretary of Transportation.(v)The Secretary of Education.(vi)The Secretary of Energy.(vii)The Secretary of Health and Human Services.(viii)The Administrator of the Environmental Protection Agency.(ix)The Chairman of the Federal Communications Commission.(x)The Administrator of the Small Business Administration.(2)State membersThe Secretary of Commerce shall appoint to the task force not less than 2 representatives of State rural development councils, based on—(A)the expertise of the representative in Federal infrastructure procedures; and(B)geographic diversity.(c)Duties(1)In generalThe task force shall—(A)examine ways to coordinate Federal programs and Federal program requirements that support rural infrastructure projects, including by developing a proposed standardized application;(B)develop, to the extent practicable, common guidelines that may be used for rural funding or financing programs across Federal agencies;(C)identify opportunities to carry out activities across Federal agencies to support rural infrastructure needs; and(D)provide rural communities guidance on—(i)projects that would be likely to receive Federal assistance; and(ii)the application process for those projects.(2)Public inputIn carrying out the duties of the task force under paragraph (1)(A), the task force shall—(A)solicit input from employees of Federal agencies in field offices and regional offices; and(B)provide an opportunity for public comment.(d)ReportNot less frequently than annually, the task force shall submit to Congress a report on the activities of the task force, including—(1)specific metrics of performance developed by the task force for rural infrastructure investment and development; and(2)the progress of the task force toward those metrics of performance.IIIOther Departments and Agencies301.Rural infrastructure financing flexibility(a)TIFIA programSection 603(b) of title 23, United States Code, is amended—(1)in paragraph (2)—(A)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and(B)by adding at the end the following:(C)Rural infrastructure projectsIn the case of a rural infrastructure project, the amount of a secured loan under this section shall not exceed the lesser of—(i)an amount equal to 67 percent of the reasonably anticipated eligible project costs; and(ii)if the secured loan does not receive an investment-grade rating, the amount of the senior project obligations of the project.; and (2)in paragraph (5)—(A)in subparagraph (A), in the matter preceding clause (i), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and(B)by adding at the end the following:(C)Rural infrastructure projectsIn the case of a rural infrastructure project, the final maturity date of the secured loan shall be the earlier of—(i)40 years after the date of substantial completion of the rural infrastructure project; and(ii)if the useful life of the rural infrastructure project is less than 40 years, the useful life of the rural infrastructure project.. (b)WIFIA(1)DefinitionsSection 5022 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901) is amended—(A)by redesignating paragraphs (10) through (15) as paragraphs (11) through (16), respectively; and(B)by inserting after paragraph (9) the following:(10)Rural projectThe term rural project means a project receiving financial assistance under this subtitle in an area that is rural (as defined in section 3 of the Reforming, Expanding, and Simplifying Investment for Local Infrastructure to Enhance our Neighborhoods and Towns Act)..(2)Terms and limitationsSection 5029(b) of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908(b)) is amended—(A)in paragraph (2)—(i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;(ii)in the matter preceding clause (i) (as so redesignated), by striking The amount and inserting the following:(A)In generalExcept as provided in subparagraph (B), the amount; and(iii)by adding at the end the following:(B)Rural projectsIn the case of a rural project, the amount of a secured loan under this section shall not exceed the lesser of—(i)an amount equal to 67 percent of the reasonably anticipated eligible project costs; and(ii)if the secured loan does not receive an investment-grade rating, the amount of the senior project obligations of the project.; (B)in paragraph (5)—(i)in subparagraph (A), in the matter preceding clause (i), by striking The final and inserting Except as provided in subparagraphs (B) and (C), the final; and(ii)by adding at the end the following:(C)Special rule for rural projectsIn the case of a rural project, the final maturity date of a secured loan under this section shall be the earlier of—(i)the date that is 40 years after the date of substantial completion of the relevant project (as determined by the Secretary or the Administrator, as applicable); and(ii)if the useful life of the project (as determined by the Secretary or Administrator, as applicable) is less than 40 years, the useful life the project.; and(C)in paragraph (7)—(i)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and(ii)by adding at the end the following:(C)WaiverOn request of an eligible entity, the Secretary or the Administrator, as applicable, may waive the application fee for—(i)a small community water infrastructure project described in section 5028(a)(2)(B); and(ii)a rural project..(3)Outreach and strategy development(A)In generalThe Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.) is amended by adding at the end the following:5036.Outreach and coordination(a)OutreachNot later than 180 days after the date of enactment of this section, the Administrator, in coordination with the Secretary of Agriculture, shall develop an outreach campaign to promote financial assistance under this subtitle to small communities described in section 5028(a)(2)(B) and communities in areas that are rural (as defined in section 3 of the Reforming, Expanding, and Simplifying Investment for Local Infrastructure to Enhance our Neighborhoods and Towns Act).(b)Coordinated funding strategy(1)In generalNot later than 180 days after the date of enactment of this section, the Administrator, in coordination with the Secretary of Agriculture, shall develop a coordinated strategy to ensure that, to the maximum extent practicable, financial assistance under this subtitle complements rural development assistance provided by the Secretary of Agriculture.(2)ReportNot later than 1 year after the date of enactment of this section, the Administrator and the Secretary of Agriculture shall submit to Congress a report that includes—(A)a description of the coordinated strategy developed under paragraph (1);(B)a description of any steps taken to implement that coordinated strategy; and(C)any recommendations for legislative changes to further improve coordination between this subtitle and rural development assistance provided by the Secretary of Agriculture..(B)Clerical amendmentThe table of contents for the Water Resources Reform and Development Act of 2014 (Public Law 113–121; 128 Stat. 1195) is amended—(i)by striking the item relating to section 5034 and inserting the following:Sec. 5034. Reports on program implementation.; and(ii)by inserting after the item relating to section 5035 the following:Sec. 5036. Outreach and coordination..302.Drinking water and wastewater infrastructure(a)Federal water pollution control actSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended—(1)in subsection (c)—(A)in paragraph (11)(B), by striking and at the end;(B)in paragraph (12)—(i)in the matter preceding subparagraph (A), by striking (j) and inserting (l); and(ii)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(13)to expand publicly owned treatment works to meet demand due to expected population growth.;(2)in subsection (d)—(A)in paragraph (1)(A), by striking the lesser of 30 years and the projected and inserting the intended;(B)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and(C)by inserting after paragraph (5) the following:(6)to provide technical assistance to wastewater utilities, except that not more than 2 percent of the funds annually allotted to the State under section 604 may be used to provide that technical assistance.;(3)by redesignating subsection (j) as subsection (l); and(4)by inserting after subsection (i) the following:(j)Technical assistance for disadvantaged communities(1)Definition of disadvantaged communityIn this subsection, the term disadvantaged community means the service area of a publicly owned treatment works that serves a population of fewer than 10,000 individuals.(2)Technical assistanceA State may, to provide regional coordinators for 1 or more disadvantaged communities, use any funds—(A)set aside in the State water pollution control revolving fund of the State for technical assistance under subsection (d)(6); or(B)provided to the State through a grant for technical assistance under section 104.(k)Innovative management, procurement, and ownershipIn determining whether to provide assistance to a project from the water pollution control revolving fund of the State, a State may consider whether the project would employ innovative management, procurement, or ownership arrangements..(b)Safe drinking water act(1)Environmental finance centers reauthorizationSection 1420(g)(4) of the Safe Drinking Water Act (42 U.S.C. 300g–9(g)(4)) is amended by striking the fiscal years 1997 through 2003 and inserting fiscal years 2021 through 2031.(2)State revolving loan fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—(A)in subsection (a)(2)—(i)in subparagraph (G)(ii)(I)(aa), by striking subsection (d)(3) and inserting subsection (d)(1); and(ii)by adding at the end the following:(H)Future growthFunds made available under this section may be used to assist a public water system in expanding the public water system to meet demand due to expected population growth.;(B)in subsection (b)(3)—(i)in subparagraph (A)—(I)in clause (ii), by striking and at the end;(II)in clause (iii), by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(iv)facilitate regional system partnerships.; and(ii)by adding at the end the following:(C)Innovative management, procurement, and ownershipIn establishing criteria for the distribution of funds from the State loan fund, a State may include in those criteria whether a project would develop, employ, or establish innovative management, procurement, or ownership arrangements.;(C)in subsection (d)—(i)in paragraph (2), by striking paragraph (1) and inserting paragraph (2);(ii)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (1), respectively, and reordering those paragraphs so as to appear in numerical order; and(iii)by adding at the end the following:(4)Technical assistanceA State may use any funds set aside in the State loan fund of the State for technical assistance to provide regional coordinators for 1 or more disadvantaged communities.; and(D)in subsection (f)(1), by striking subparagraph (C) and inserting the following:(C)each loan shall have a term not to exceed the intended design life of the project;.(3)System partnership grantsThe Safe Drinking Water Act (42 U.S.C. 300f et seq.) is amended by adding after part F the following:GAdditional provisions1471.System partnership program(a)DefinitionsIn this section:(1)System in significant noncomplianceThe term system in significant noncompliance means—(A)a water system that is significantly noncompliant with regulations with respect to drinking water standards under this title; or(B)a treatment works that is in significant noncompliance with regulations with respect to effluent limitations under title III of the Federal Water Pollution Control Act (33 U.S.C. 1311 et seq.).(2)Treatment worksThe term treatment works has the meaning given the term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).(b)EstablishmentThe Administrator may, to bring a system in significant noncompliance into compliance with this title and with effluent limitations under title III of the Federal Water Pollution Control Act (33 U.S.C. 1311 et seq.), as applicable, authorize the system in significant noncompliance to be incorporated into—(1)a community water system;(2)a noncommunity water system;(3)the system operated by an operator of multiple public water systems; or(4)the system operated by an operator of multiple treatment works.(c)Grants(1)In generalThe Administrator may provide grants to—(A)a system described in paragraph (1), (2), (3), or (4) of subsection (b) that seeks to incorporate a separate system in significant noncompliance under that subsection to provide assistance in seeking that incorporation; and(B)a system in significant noncompliance that seeks to be incorporated into a water system described in paragraph (1), (2), (3), or (4) of subsection (b).(2)AmountsA grant under paragraph (1) shall be not more than $1,000,000.(d)Grace period(1)In generalNotwithstanding any other provision of this title or title III of the Federal Water Pollution Control Act (33 U.S.C. 1311 et seq.) and subject to paragraph (2), the Administrator may, to allow time to bring a system in significant noncompliance into compliance with this title or title III of the Federal Water Pollution Control Act (33 U.S.C. 1311 et seq.), as applicable, suspend financial penalties for noncompliance with this title or title III of the Federal Water Pollution Control Act (33 U.S.C. 1311 et seq.), as applicable, for—(A)a system in significant noncompliance; and(B)a system described in paragraph (1), (2), (3), or (4) of subsection (b) that has incorporated a system in significant noncompliance.(2)Term(A)In generalExcept as provided in subparagraph (B), the Administrator may suspend the penalties described in paragraph (1) for a period of not more than 180 days.(B)ExtensionThe Administrator may, at the discretion of the Administrator, extend the period described in subparagraph (A) after a period during which the Administrator provides notice of the proposed extension and an opportunity for public comment.(3)RegulationsThe Administrator shall, after providing notice and an opportunity for public comment, promulgate regulations to carry out paragraph (1)..(4)Conforming amendments(A)Section 1459A(c)(2)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(c)(2)(A)) is amended in the matter preceding clause (i) by striking 1452(d)(3) and inserting 1452(d)(1).(B)Section 1459B of the Safe Drinking Water Act (42 U.S.C. 300j–19b) is amended by striking 1452(d)(3) each place it appears and inserting 1452(d)(1).(c)Audits and studies(1)Barriers to drinking water and clean water system regionalization(A)In generalThe Administrator of the Environmental Protection Agency (referred to in this subsection as the Administrator), in consultation with the Secretary of Agriculture, shall conduct an audit with respect to the barriers to drinking water and wastewater system regionalization.(B)InclusionsIn conducting the audit under subparagraph (A), the Administrator shall focus on—(i)regulatory impediments to—(I)merging system operations;(II)issuing multi-system or coordinated project procurements;(III)accessing Federal funding and financing; and(IV)forgiving or consolidating outstanding debt; and(ii)the alignment and coordination of regionalized technical assistance and guidance among Federal agencies and contracted technical assistance partners and providers.(C)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress a report that—(i)describes the results of the audit under subparagraph (A); and(ii)includes legislative and regulatory recommendations necessary to better facilitate drinking water and clean water system partnerships in rural areas.(2)Cooperative procurement study(A)In generalThe Comptroller General of the United States shall conduct, and submit to Congress a report describing the results of, a study with respect to the use of cooperative or joint procurement among water and wastewater systems in rural areas.(B)InclusionsThe study under subparagraph (A) shall include—(i)the extent to which rural water and wastewater systems are currently conducting joint or cooperative procurements;(ii)the costs and benefits of using a cooperative or joint procurement approach in rural areas;(iii)the barriers to water and wastewater systems in rural areas in using cooperative or joint procurements; and(iv)recommendations with respect to ways that the Federal Government can encourage greater use of cooperative and joint procurements among water and wastewater systems in rural areas.(3)Cross-cutting federal requirements studyNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the relevant committees of Congress a report describing potential legislative and regulatory options for minimizing the costs related to cross-cutting Federal requirements (such as the requirements under section 608 of the Federal Water Pollution Control Act (33 U.S.C. 1388), section 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)), and similar requirements) in projects in rural areas that use funds from—(A)a State water pollution control revolving fund established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.); or(B)a State drinking water treatment revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).303.Solicitation of public comment on conducting water audits with REAC inspections(a)In generalThe Secretary of Housing and Urban Development, in coordination with each State housing finance agency that participates in the Interagency Physical Inspection Alignment Initiative, shall solicit public comment on the costs and benefits of conducting water audits in conjunction with inspections of multifamily properties by the Real Estate Assessment Center.(b)ReportNot later than 180 days after the date on which the period for public comment under subsection (a) ends, the Secretary of Housing and Urban Development and each State housing finance agency described in that subsection shall submit to Congress a report describing the actions carried out, if any, to conduct water audits as described in that subsection.IVAdministration401.Effect of definitionNothing in the definition of the term rural in section 3 affects any provision of law defining eligibility for any program for rural infrastructure projects in existence as of the date of enactment of this Act.402.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act and the amendments made by this Act.